Citation Nr: 1023665	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-06 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1943 to December 1945 and from February 1946 to 
April 1958.  The evidence of record indicates that the 
Veteran served in Korea during the Korean conflict and in 
Italy during World War II.  The Veteran has been awarded the 
Combat Infantry Badge and a Bronze Star.  He was a prisoner 
of war (POW) from February 10, 1945 to April 29, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which, in part, denied service 
connection for gout.  The Veteran initiated an appeal of this 
decision and requested de novo review by a Decision Review 
Officer (DRO).  The DRO issued a statement of the case (SOC) 
in February 2006 that continued the denial of his claims. The 
Veteran's appeal was perfected with the timely submission of 
his substantive appeal (VA Form 9) in March 2006.

In November 2009, the Board remanded the Veteran's claim for 
entitlement to service connection for gout to obtain a 
medical opinion as to the relationship between gout and 
service, and to readjudicate the claim.  In March 2010, a 
medical opinion was rendered and the claim was readjudicated 
in an April 2010 supplemental statement of the case (SSOC).  
Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998)(noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The matter now returns to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's gout is not etiologically related to military 
service.



CONCLUSION OF LAW

Gout was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2009); see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that effective May 30, 2008, 
VA amended its regulations governing VA's duty to provide 
notice to a claimant regarding the information necessary to 
substantiate a claim.  The new version of 38 C.F.R. § 
3.159(b)(1), removes the portion of the regulation which 
states that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided prior to the initial adjudication of the Veteran's 
claim did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment 
records, private treatment records, and VA authorized 
examination reports have been associated with the claims 
file.  The Board specifically notes that VA obtained an 
opinion with respect to the Veteran's claim for gout in March 
2010.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA opinion obtained in this case is adequate as it was 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and, to the extent 
possible, provides an opinion with respect to the etiology of 
the Veteran's gout.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to this issue has been met. 38 C.F.R. § 
3.159(c) (4) (2009).

The evidence of record indicates that the Veteran is 
receiving Supplemental Security Income (SSI) from the Social 
Security Administration (SSA).  See April 2007 VA treatment 
note.  VA's duty to assist thus includes the responsibility 
to obtain any relevant records from the SSA.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999).  In this case, the record is unclear whether the 
Veteran is in receipt of SSA income for disability or 
retirement benefits (the Veteran is currently 86 years old).  
Moreover, the Veteran has not argued that these records are 
pertinent to the present appeal.  Therefore, the Board finds 
that the SSA records are not pertinent or relevant to the 
Veteran's claims and, as such, there is no violation of the 
duty to assist by VA in this regard.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005); cf Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Thus, obtaining these records is not 
necessary in order to render a decision on the present claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claims.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

The Veteran is seeking service connection for gout, to 
include as due to cold exposure during service.  The Board 
notes that the Veteran was granted service connection for 
osteoarthritis of the bilateral knees and peripheral 
neuropathy of the bilateral feet.  See November 2009 Board 
decision.  Therefore, the Board's inquiry will focus on the 
evidence of record that specifically addresses gout.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection on a presumptive basis is available for 
former POWs who developed organic residuals of frostbite (if 
it is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite), and 
posttraumatic osteoarthritis if manifest to a degree of 10 
percent or more at any time after discharge.  No minimum 
period of internment is required.  See 38 C.F.R. 
§ 3.309(c) (2009).  However, gout is not among the listed 
conditions subject to the POW presumption.

Therefore, service connection in this case requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service treatment records are negative for any complaints, 
treatment, or diagnoses of gout.

The evidence of record shows a current diagnosis of gout of 
the hands.  The Veteran has also described being exposed to 
cold temperatures as a prisoner of war.  Therefore, the 
primary question is whether the Veteran's gout is 
attributable to cold exposure in service.

To address that question, a VA opinion was obtained in March 
2010.  The examiner reviewed the claims file and recorded the 
relevant history.  He noted that the Veteran gave a history 
of being a POW during service.  He had previously been 
diagnosed with gout, but had not experienced an attack within 
the past year.  Such attacks usually involved his hands.  He 
denied any other gouty arthritis.  The examiner opined that 
it was less likely than not that the Veteran's gout is 
related to his service, including cold exposure.  He stated 
that gout is a disease, which is an inborn error of 
metabolism, and that it was not related to any activity or 
exposure during military service.

Based on the evidence of record, the Board finds that service 
connection is not warranted for gout.  Although the Veteran 
has been diagnosed with the disorder, there is no competent 
medical evidence that it is related to service.  The VA 
examiner specifically opined that gout was less likely than 
not related to cold exposure in service.  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and the 
examiner provided a detailed rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate).  Accordingly, the opinion is found 
to carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  He has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim; he has failed to do so.  See 38 U.S.C.A. § 
5107(a) (2009) (it is the claimant's responsibility to 
support a claim for VA benefits).  Therefore, service 
connection is not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (2009) (competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit, citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that gout is related to his military service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against finding that the 
Veteran has gout etiologically related to active service.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.






ORDER

Service connection for gout is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


